Case 8:18-cr-OO489-EAK-AEP Document 61 Filed 05/03/19 Page 1 of 5 Page|D 234Page1°f5

Keith Jason Stewart
8:18-cr-489-T-17AEP

UN|TED STATES DlSTRlCT COURT
MlDDLE DlSTRlCT OF FLORIDA
TAMPA D|V|SlON

UN|TED STATES OF AMER|CA

v. Case Number: 8:18-cr-489-T-17AEP
USM Number: 71365-018

KE|TH JASON STEWART
Warren Zimmerman, CJA

 

JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count Two of the |ndictment. The defendant is adjudicated guilty of the following offense:

Date Offense Count
Tit|e & Section Nature of Offense Conc|uded Number|sl
21 U.S.C. §§ 84‘|(a)(1) and Distributing 50 Grams or N|ore of September 6, 2018 Two

841 (b)(1)(A) Methamphetamine

The defendant is sentenced as provided in the following pages of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

Counts One and Three of the |ndictment are dismissed in accordance with the plea agreement
|T lS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by thisjudgment are
fully paid. if ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant’s economic circumstances

Date of imposition of Judgment:

iV|ay 3l 2019

 

UN|ED STAT"ES DlSTRlCT JUD

z , 2019 _`
\May_:&l\_/)

Case 8:18-cr-OO489-EAK-AEP Document 61 Fiied 05/03/19 Page 2 of 5 PageiD 235'32‘9‘°2°1‘5

Keith Jason Stewart
8:18-cr-489-T-17AEP

lMPRlSONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of ONE HUNDRED and EiGHTY-ElGHT |188) MONTHS as to Count Two of the indictmentl Defendant shall receive
credit for time served as calculated by the United States Bureau of Prisons.

The Court makes the following recommendations to the Bureau of Prisons:

1.
2.
3.

4.
5.

1st choice of incarceration - Jesup, Georgia

2"“ choice of incarceration ~ iViariannal Fiorida

lVledical exam for variety of PAST conditions Defendant needs mental health counseling - see PSR for more
particulars

500 hour RDAP substance abuse program for drugs and aicohoi.

Vocationa| education in electrical trade, weiding, mechanics, HVACl refrigerationl piumbing, small business
administration, and computers related to trades.

The defendant is remanded to the custody of the United States Niarshai.

RETURN

| have executed this judgment as foilows:

 

 

 

 

Defendant delivered on to

at

. with a certified copy of this judgment

 

UN|TED STATES lV|ARSHAL

By:

 

Deputy U.S. lViarshai

Case 8:18-cr-OO489-EAK-AEP Document 61 Fiied 05/03/19 Page 3 of 5 PagelD 236'::"""’&3°"5

Keith Jason Stewart
8:18-cr-489-T-17AEP

Upon release from imprisonment you will be on supervised release for a term of FlVE (5) ‘{EARS as to Count Two of the
indictment

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
You must cooperate in the collection of DNA as directed by the probation officer.

."* .°°!\’.-*

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

Case 8:18-cr-OO489-EAK-AEP Document 61 Fiied 05/03/19 Page 4 of 5 PagelD 23;8964“5

Keith Jason Stewart
8:18-cr-489-T-17AEP

STANDARD COND|T|ONS OF SUPERV|SION

As part of your supervised releasel you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation ofhcers to keep informed, report to the court about, and bring about
improvements in your conduct and condition

1.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment1 unless the probation ofhcer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
ofhcerl and the defendant must report to the probation officer as instructed.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation ocher as
instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer

Vou must live at a place approved by the probation officer. if you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. if notifying the probation ofhcer in advance is not possible due to unanticipated circumstancesl
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or eisewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. if you cio not have full-time employment you must try to find full-time employment
unless the probation ocher excuses you from doing so. if you plan to change where you work or anything about
your work (such as your position or yourjob responsibilities), you must notify the probation officer at least 10 days
before the change. if notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstancesl you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

|f you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without Hrst getting the permission of the court.

if the probation officer determines that you pose a risk to another person (inciuding an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction The probation
ofhcer may contact the person and conhrm that you have notined the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use On|y

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature: Date:

 

Case 8:18-cr-OO489-EAK-AEP Document 61 Fiied 05/03/19 Page 5 of 5 PagelD 23§39°5“5

Keith Jason Stewart
8:18-cr-489-T-17AEP

ADD|T|ONAL COND|T|ONS OF SUPERVISED RELEASE

¢ The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
ofncei‘s instructions regarding the implementation of this court directive. Furtherl the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office’s S|iding Scaie
for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

o The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
probation officer’s instructions regarding the implementation of this court directive. Further, the defendant shall
contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office's
S|iding Scaie for |V|enta| Health Treatment Services

o The defendant shall submit to a search of your personl residence, place of business, any storage units under the
defendant's controi, computerl or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. You shall inform any other
residents that the premises may be subject to a search pursuant to this condition.

CR|M|NAL lVlONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Scheduie of Payments.

Assessment JVTA Assessment ' Fine Restitution

TOTALS $100.00 NlA Waived NIA

SCHEDULE OF PAYMENTS

Having assessed the defendants ability to pay, payment of the total criminal monetary penalties is due as follows:
Special Assessment shall be paid in full and is due immediate|y.

Unless the court has expressly ordered othen/vise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ inmate Financiai Responsibi|ity Program,
are made to the clerk of the court, unless othenrvise directed by the court, the probation officer, or the United States attorney

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order1 (1) assessment (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

 

' Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22.
” Findings for the total amount of losses are required under Chapters 109A. 110. 110A, and 113A of Title 18 for offenses committed on or after
September13. 1994, but before April 23. 1996.

